Murphy, P. J. (dissenting in part).
Evidence, otherwise relevant and competent upon a trial or hearing, but subject to exclusion on objection under the Dead Man’s Statute (CPLR 4519), should not predetermine the result on summary judgment in anticipation of the objection. The evidence, which might be excluded at trial under the Dead Man’s Statute, may be considered to defeat a motion for summary judgment. (Phillips v Kantor & Co., 31 NY2d 307, 309, 310.)
*293The defendant stated in her affidavit that decedent had told her that he had set up the Totten trust to repay the plaintiff upon the promissory note. While defendant’s testimony might be excluded at trial under the Dead Man’s Statute, it is presently sufficient to create an issue of fact and to defeat the plaintiff’s motion for summary judgment. Although title to the funds vested in the plaintiff upon the decedent’s death (EPTL 7-5.2, subd [4]), a critical question of fact still remains as to whether the Totten trust was opened with the intention of repaying the promissory note. As the majority correctly notes, an additional question of fact exists as to whether the payments of $210 per month constituted interest or support payments to the plaintiff.
The plaintiff’s motion for summary judgment should be denied in its entirety.
Kupferman, J. (dissenting in part). I dissent and would affirm. The majority opinion fairly sets forth the facts.
The decedent left to his mother by way of a Totten trust a very substantial amount of money, more than enough, if so applied, to pay off the promissory note executed in her favor. We are unable, at this stage, to determine what the arrangements may have been between the mother and son. To suggest that because the decedent son was a practicing attorney, he should have dealt with his mother at arm’s length, is an interesting suggestion; but one that has little relationship to reality. (Cf. Book of Judges, ch 17, verse 3.)
Sullivan and Carro, JJ., concur with Lupiano, J.; Murphy, P.J., and Kupferman, J., dissent in part in separate opinions.
Order, Supreme Court, New York County, entered on May 20, 1981, modified, on the law, to the extent of granting plaintiff partial summary judgment for the face value of the note, and, as so modified, the order is affirmed, without costs and without disbursements.